Citation Nr: 1645350	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  16-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left ear hearing disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1962 to November 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

While this appeal was pending, the RO granted service connection for right ear hearing loss in an April 2016 decision.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left ear hearing loss was incurred as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for left ear hearing loss.

Service Connection

The Veteran seeks service connection for left ear hearing loss disability.  He asserts that he has had trouble with his hearing since service, and his current left ear hearing loss is the result of noise exposure during his active service.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's left ear hearing was found to be normal on the entrance examination and on the October 1966 separation examination.   However, in service noise exposure has been conceded, due to the Veteran's proximity to jet engine noise while on active duty. Thus, in service injury has been established.

Additionally, the March 2016 VA examination found left ear hearing loss that met the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015). Thus, a current disability has been established.

The question now turns to whether the current disability can be related to the Veteran's active service. The March 2016 examiner opined that although there was left ear hearing loss currently, it was not related to the Veteran's active service, as he had normal thresholds at discharge.  The examiner also related that no comparison could be made as to pre-service hearing loss because the Veteran was only administered a whisper test upon entry into service (which is not a reliable baseline).  The Board finds this opinion to be inadequate because the examiner did not properly consider the Veteran's lay statements regarding hearing problems with his left ear in and since service. Thus, this opinion has little probative value.   

The Veteran has credibly indicated that he has had hearing difficulties in both ears since noise exposure in service, thus establishing a chronic disability. Based on his statements and the degree of noise exposure in service, the Board finds that the preponderance of the evidence of record supports a relationship between the Veteran's claimed left ear hearing loss disability and his period of active service. 38 C.F.R. §§ 3.307, 3.309 (2015).  


ORDER

Entitlement to service connection for a left ear hearing disability is granted.






______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


